 


114 HR 4910 IH: To amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days that the flag of the United States is displayed on certain Federal property.
U.S. House of Representatives
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4910 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2016 
Mr. Lance introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days that the flag of the United States is displayed on certain Federal property. 
 
 
1.Days on which the POW/MIA flag is displayed on certain Federal propertySection 902 of title 36, United States Code, is amended— (1)by striking subsection (c) and inserting the following new subsection: 
 
(c)Days for Flag DisplayFor the purposes of this section, POW/MIA flag display days are all days on which the flag of the United States is displayed.; (2)in subsection (d)(1) by striking Capitol and inserting U.S. Capitol;
(3)in subsection (d)(2) by striking White House and inserting U.S. White House; and (4)in subsection (e) by striking Capitol each place it appears and inserting U.S. Capitol.  
 
